NOT FOR PUBLICATION                       FILED
                       UNITED STATES COURT OF APPEALS                       MAR 9 2021

                                 FOR THE NINTH CIRCUIT                  MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS



SHERIDA ARACELY CARRILLO AGUILAR,                       No. 19-71635
AKA Luz Mariana Jimenez-Giron,
                                                        Agency No. A201-147-597
                   Petitioner,

     v.                                                 MEMORANDUM*

ROBERT M. WILKINSON, Acting Attorney
General,

                   Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                 Submitted August 31, 2020**
                                    Seattle, Washington

Before: BYBEE and COLLINS, Circuit Judges, and BASTIAN,*** District Judge.

          Sherida Aracely Carrillo Aguilar, a citizen and native of Guatemala,

petitions for review of the decision of the Board of Immigration Appeals (“BIA”)

affirming the order of the Immigration Judge (“IJ”) denying her request for

withholding of removal and ordering her removed to Guatemala. We have

*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes that this case is suitable for decision without
oral argument. See FED. R. APP. P. 34(a)(2)(C).
***
  The Honorable Stanley Allen Bastian, Chief United States District Judge for the
Eastern District of Washington, sitting by designation.
jurisdiction under § 242 of the Immigration and Nationality Act, 8 U.S.C. § 1252,

and we deny the petition.

      To establish her eligibility for withholding of removal, Carrillo Aguilar had

to show that, if removed to Guatemala, she would likely suffer persecution

“because of [her] race, religion, nationality, membership in a particular social

group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A); see also id.

§ 1231(b)(3)(C). Before the agency, Carrillo Aguilar asserted that she had

established that she would be persecuted on account of two such protected

grounds, namely, “membership in a particular social group” and “political

opinion.” The IJ rejected both such asserted grounds, and the BIA’s decision

upheld those conclusions. In reviewing that decision, we review the agency’s legal

conclusions de novo and its factual findings for substantial evidence. Bringas-

Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en banc). A finding is

supported by substantial evidence unless “‘any reasonable adjudicator would be

compelled to conclude to the contrary’ based on the evidence in the record.” Id.

(simplified) (quoting 8 U.S.C. § 1252(b)(4)(B)).

      1. Substantial evidence supports the BIA’s conclusion that Carrillo

Aguilar’s proposed social group of “young single Guatemalan women without

significant family protection” was not sufficiently “socially distinct within the

society in question” and therefore not cognizable. See Conde Quevedo v. Barr,


                                          2
947 F.3d 1238, 1242 (9th Cir. 2020) (citation omitted). As she did before the BIA,

Carrillo Aguilar relies heavily on her testimony concerning her own experiences,

which makes clear that Carrillo Aguilar believed that her status as a young single

woman with no significant family protection left her vulnerable to abuse from her

persecutor (Marcos) and from others in the community. Carrillo Aguilar also notes

that Marcos had harassed other single women in the area. But this evidence does

not compel the conclusion that Guatemalan society recognizes young single

women without significant family protection as a socially distinct group. See id.

(social distinction “is determined by ‘the perception of the society in question’”

(citations omitted)). Carrillo Aguilar also points to an expert declaration and other

documentary evidence submitted before the IJ.1 These materials indicate that

Guatemalan women face disturbingly high rates of murder and sexual abuse, but

that evidence did not require the agency to conclude that Guatemalan society views

as socially distinct the subset of women who are “young single Guatemalan

women without significant family protection.”

      2. Substantial evidence also supports the BIA’s conclusion that Carrillo

Aguilar had not shown that “she was or will be targeted by Marcos based on her



1
  Carrillo Aguilar wrongly contends that the BIA erred by failing to specifically
mention this evidence in its decision. As the BIA correctly noted, the only
evidence Carrillo Aguilar cited in her brief to the BIA on this issue was her own
testimony.

                                          3
political views” about gender roles. The BIA here held that “Marcos’s behavior,

while threatening and abhorrent, appears to have [been] governed solely by his

personal desire to be in a relationship with the applicant, not because of her actual

or imputed political views” (emphasis added). The agency could reasonably reach

that conclusion on this record. As the IJ noted, Marcos did not know anything

about Carrillo Aguilar’s political views “when he decided to target her,” and the

fact that she later mentioned such views to him did not require the agency to

conclude that, thereafter, he targeted her in part because of such views. Rather, the

agency permissibly concluded that his sole motivation remained his “personal

desire to be in a relationship with the applicant.”

      Finally, Carrillo Aguilar argues that, in its discussion of this issue, the BIA

erroneously referenced the wrong legal standard. A withholding of removal claim

requires a showing only that the applicant’s political views were “a reason” for the

persecution, which is a more lenient standard than the “one central reason”

standard applied in asylum cases. Barajas-Romero v. Lynch, 846 F.3d 351, 358–

60 (9th Cir. 2017). The Government concedes that, by referencing the “one central

reason” standard, the BIA erred. Nonetheless, because substantial evidence

supports the BIA’s conclusion that Marcos’s sole motivation was his personal

desire, “neither the result nor the BIA’s basic reasoning would change” under the

correct standard, and a remand is not required. See Singh v. Barr, 935 F.3d 822,


                                           4
827 (9th Cir. 2019) (no remand required, despite Barajas-Romero error, where

agency found that there was “no nexus” at all).

      3. For these reasons, the agency properly concluded that Carrillo Aguilar

had failed to show a likelihood of future persecution, and her withholding claim

therefore fails. See Robleto-Pastora v. Holder, 591 F.3d 1051, 1057–58 (9th Cir.

2010).

      The petition for review is DENIED.




                                         5